DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 13-29, and 31-32 are pending, claims 12 and 30 have been cancelled, and claims 1-11, 13-29, and 31-32 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-29, and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although the amendments change the scope of the claims (i.e. addition of the specific side effects), the same prior art rejection is being used. Please see the claim rejections for the reasoning behind why the same art is being used (i.e. interpretation of the art, citations to the prior art).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-29, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the subject reporting no nausea when positioning the trans-nasal endoscope device in the esophagus and stomach in the subject without general anesthesia”. The specification does not disclose “no nausea”. Table 3 shows/displays the self-reported symptom of nausea does occur. Therefore, the specification does not reasonably convey the subject matter of this claim. Claims 2-10 are rejected due to their dependency on claim 1.
Claim 11 recites the limitation “the subject reporting no choking and gagging when positioning the trans-nasal endoscope device in the esophagus of the subject without sedation”. The specification does not disclose “no choking and gagging”. Table 
Claim 20 recites the limitation “the subject reporting no vomiting when positioning the trans-nasal endoscope device in the esophagus in the subject without general anesthesia”. The specification does not disclose “no vomiting”. Table 3 shows/displays the self-reporting symptom of vomiting does occur. Therefore, the specification does not reasonably convey the subject matter of this claim. Claims 21-29 and 31-32 are rejected due to their dependency on claim 20.
Claim 32 recites the limitation “subjects reporting a decrease in vomiting by at least 90%”. The specification does not disclose “a decrease in vomiting by at least 90%”. Table 3 shows/displays the self-reporting symptom of vomiting does occur. However, the specification does not reasonably disclose/show there to be a “decrease of 90%” in vomiting. Therefore, the specification does not reasonably convey the subject matter of this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Giap (US 2015/0306340), in view of McWeeney (2012/0209073).
Regarding claim 1, Giap discloses a method of conducting an unsedated endoscopy exam (sedation will not be necessary [0023]) on a subject, comprising: providing a distraction device (see 202, figure 2) comprising goggles (head mounted display HMD [0107]), comprising: providing visual stimuli (view into the virtual world [0024]); and providing audio stimuli (audio system [0020] || see headphone interface 204, figure 2). Giap is silent regarding providing a trans-nasal endoscopic device after providing the distraction device, the trans-nasal endoscopic device comprising an inner channel having an inner diameter, wherein the trans-nasal endoscopic device has an outer diameter of less than about 3.5 mm, wherein a ratio of the outer diameter measured in millimeters to the inner diameter measured in millimeters is between 1.5 and 2; inserting at least a portion of the endoscopic device into a nasal passage of the subject after providing the distraction device on the subject and the subject is in an unsedated state; conducting one or more assessments of a passage of the subject using the endoscopic device, wherein the passage comprises one of a trachea, a 
McWeeney teaches a steerable catheter assembly (3128, figure 33) with a catheter (3130, figure 33) and a catheter handle (3132, figure 33). A fiberscope or other small imaging device is routed through a channel of the catheter for viewing objects at the distal end thereof ([0141]). The catheter system can be used in a variety of applications, such as a colonoscope, bronchoscope, gastroscope or similar visual device ([0140]). The catheter body (3176, figure 33) has an outer diameter between approximately 5 and 12 French ([0146]). The catheter body has a working channel (3192, figure 35a) that allows for the passage of various treatment or diagnostic devices ([0148]). The working channel can have a diameter sufficient to accept up to a 4 French working device ([0148]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Giap to be used with the catheter assembly as taught by McWeeney. Doing so would provide a catheter assembly with a small diameter viewing device and additional working channels ([0148] || space for working channels comes from a smaller diameter viewing device). The modified method comprises providing a trans-nasal endoscopic device (used in other applications..made to accommodate the specific application [0140]; McWeeney) after providing the distraction device, the trans-nasal endoscopic device comprising an inner channel having an inner diameter (working channel 3192, figure 35a), wherein the trans-nasal endoscopic device has an outer diameter of less than about 3.5 mm (5-12 French [0146]; McWeeney), wherein a 
Regarding claim 2, Giap further discloses the distraction device provides an immersive experience (distraction or escape from the procedure [0034]; Giap).  
Regarding claim 3, Giap further discloses the providing visual stimuli and the providing audio stimuli comprises providing a movie, a video, or a television program (virtual simulation of real life scenery [0047]; Giap).  
Regarding claim 4, McWeeney further teaches the one or more assessments of passage of the subject and/or object comprises at least one of procuring samples, 
Regarding claim 5, McWeeney further teaches providing air or water to the passage of the subject using the endoscopic device as needed during use (3196 and 3198, figure 35a || passage of liquids and/or gases to and from the treatment area [0148]; McWeeney).  
Regarding claim 6, McWeeney further teaches providing suction to the passage of the subject using the endoscopic device such that air and/or water or body fluids are removed as needed during use (3196 and 3198, figure 35a || passage of liquids and/or gases to and from the treatment area [0148]; McWeeney).  
Regarding claim 7, Giap further discloses providing a numbing agent to the subject's cavity where the endoscopic device is to be inserted (patient is given local pain medication [0041], However sedation/anesthesia is not required [0023]; Giap).  
Regarding claim 8, McWeeney further teaches the endoscopic device comprises an imaging device comprising a camera (small diameter viewing device [0148] || digital sensors such as CCD or CMOS [0006]; McWeeney), the camera having a high resolution (detailed information regarding other parts of the anatomy can be discerned from direct viewing [0006]) to capture and/or record images and a high definition to capture and/or record video.  
Regarding claim 9, Giap and McWeeney further disclose comprising recording data from the one or more assessments of the subject into a database (134, figure 1; [0086] Giap || user can save images [0103]; McWeeney).  
Regarding claim 10, McWeeney further teaches positioning the endoscopic device within the subject using a tip deflection control device (see 3224, figure 33; McWeeney), the tip deflection control device comprising a lever (3280 and 3284, figure 33), wherein actuation of the lever controls the displacement of a distal end of the endoscope (up/down and right/left direction [0167]).  
Regarding claim 20, Giap discloses a method of conducting one or more assessments of a cavity and/or surface of the cavity of a subject without general anesthesia (sedation will not be necessary [0023]), comprising: providing the subject with a distraction device (see 202, figure 2) comprising goggles (head mounted display HMD [0107]), comprising: providing visual stimuli (view into the virtual world [0024]); providing audio stimuli (audio system [0020] || see headphone interface 204, figure 2). Giap is silent regarding providing an endoscopic device comprising an inner channel extending through a length of the endoscopic device, wherein the endoscopic device has a diameter of less than 4mm about 3.5 mm and the inner channel has an inner diameter of about 2.0 mm to 2.5 mm; inserting at least a portion of the endoscopic device through the nasal passage and into an esophagus of the subject after providing the distraction device on the subject; conducting one or more assessments of the esophagus of the subject using the endoscopic device, wherein the one or more assessments comprises sampling an esophageal mucosa of the subject, and the subject reporting no vomiting when positioning the trans-nasal endoscope device in the esophagus in the subject without general anesthesia.  
McWeeney teaches a steerable catheter assembly (3128, figure 33) with a catheter (3130, figure 33) and a catheter handle (3132, figure 33). A fiberscope or other 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Giap to be used with the catheter assembly as taught by McWeeney. Doing so would provide a catheter assembly with a small diameter viewing device and additional working channels ([0148] || space for working channels comes from a smaller diameter viewing device). The modified method comprises providing an endoscopic device (abstract; McWeeney) comprising an inner channel (working channel 3192, figure 35a) extending through a length of the endoscopic device, wherein the endoscopic device has a diameter of less than 4mm about 3.5 mm (5-12 French [0146]; McWeeney)) and the inner channel has an inner diameter of about 2.0 mm to 2.5 mm (allows for the passage of various treatment or diagnostic devices [0148] || the examiner interpreted the inner diameter can be between about 2-2.5 mm); inserting at least a portion of the endoscopic device through the nasal passage and into an esophagus of the subject (navigated through natural passageways [0003]; McWeeney | the nasal passage and esophagus is considered a natural passageway) after providing the distraction device on the subject (initialize V/R system 534 occurs prior to treatment 
Regarding claim 21, Giap further discloses the distraction device provides an immersive experience (distraction or escape from the procedure [0034]; Giap).  
Regarding claim 22, Giap further discloses the providing visual stimuli and the providing audio stimuli comprises providing a movie, a video, or a television program (virtual simulation of real life scenery [0047]; Giap).  
Regarding claim 23, McWeeney further teaches the one or more assessments of the subject and/or object comprise at least one of procuring samples, capturing and/or recording images, capturing and/or recording video, monitoring, taking measurements, and visualizing at least a portion of the esophagus and/or surface of the esophagus of the subject on a viewing device during use (small diameter viewing device [0148]; McWeeney).  
Regarding claim 24, McWeeney further teaches providing air or water to the esophagus of the subject using the endoscopic device as needed during use (3196 and 
Regarding claim 25, McWeeney further teaches providing suction to the esophagus of the subject using the endoscopic device such that air and/or water or body fluids are removed as needed during use (3196 and 3198, figure 35a || passage of liquids and/or gases to and from the treatment area [0148]; McWeeney).  
Regarding claim 26, Giap further discloses providing a numbing agent to the subject's esophagus where the endoscopic device is to be inserted (patient is given local pain medication [0041], However sedation/anesthesia is not required [0023]; Giap).  
Regarding claim 27, McWeeney further teaches the endoscopic device comprises an imaging device comprising a camera (small diameter viewing device [0148] || digital sensors such as CCD or CMOS [0006]; McWeeney), the camera having a high resolution (detailed information regarding other parts of the anatomy can be discerned from direct viewing [0006]) to capture and/or record images and a high definition to capture and/or record video.  
Regarding claim 28, Giap and McWeeney further disclose recording data from the one or more assessments of the subject into a database (134, figure 1; [0086] Giap || user can save images [0103]; McWeeney).  
Regarding claim 29, McWeeney further teaches positioning the endoscopic device within the esophagus using a tip deflection control device (see 3224, figure 33; McWeeney), the tip deflection control device comprising a lever (3280 and 3284, figure .  

Claim 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over McWeeney (US 2012/0209073), in view of Giap (US 2015/0306340).
Regarding claim 11, McWeeney discloses a method of conducting one or more assessments of a cavity and/or surface of the cavity of a subject and/or object (can be visualization or treatment/diagnostic devices [0148]), comprising: providing a trans-nasal endoscopic device (used in other applications…made to accommodate the specific application [0140]; McWeeney) comprising an inner channel having an inner diameter of about 2.0 mm to 2.5 mm (working channel 3192, figure 35a || allows for the passage of various treatment or diagnostic devices [0148]), wherein the endoscopic device has an outer diameter of less than about 3.5 mm (5-12 French [0146]) wherein a ratio of the outer diameter measured in millimeters to the inner diameter measured in millimeters is between 1.5 and 2 (allows for the passage of various treatment or diagnostic devices [0148] || the examiner interpreted the diameter to have a ratio to the working channel/inner diameter between 1.5 and 2); positioning at least a portion of an endoscopic device in the subject and/or object through a nasal passage of the subject and/or object (navigated through natural passageways [0003] | the examiner interpreted the nasal passage a “natural passageway”) such that at least an end of the endoscopic device is positioned to visualize a cavity and/or surface of a cavity of the subject and/or object (small imaging device…for viewing objects at the distal end thereof [0141]); and conducting one or more assessments of the cavity and/or surface of the cavity of the McWeeney is silent regarding the subject reporting no choking and gagging when positioning the trans-nasal endoscope device in the esophagus of the subject without sedation.  
Giap teaches a Virtual Reality Medical Application System with a virtual reality game/simulation and sensors to feed information directly to the patients to help the patient remain still voluntarily ([0024]). The patient plays a game wearing a head mounted display or HMD, where the HMD provides a view into the virtual world ([0024]). The patient’s immersion in a 3-D world via the HMD has analgesic properties for acute pain, which provides a reduction in pain perceived by the patient ([0028]). Since sedation will not be necessary, there will be a reduction in cost and time for procedure ([0023]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of McWeeney to be used with the virtual reality medical application system of Giap. Doing so would not require sedation and therefore reduce cost and time for procedure ([0023] Giap). The modify method would comprise the subject reporting no choking and gagging (see 112a rejection above | the method of Giap and McWeeney would result in the subject reporting no choking and gagging due the device being used in the same manner | the “virtual reality escape… relieve patients’… and other related symptoms such as fatigues, nausea, etc.” [0036] | the examiner interpreted the “other relative symptoms” to be choking and gagging) when 
Regarding claim 13, McWeeney further discloses the one or more assessments of the subject and/or object comprises at least one of procuring samples, capturing and/or recording images, capturing and/or recording video, monitoring, taking measurements, and visualizing at least a 331694_43portion of the cavity and/or surface of the cavity of the subject and/or object on a viewing device during use (small diameter viewing device [0148]; McWeeney).  
Regarding claim 14, McWeeney further discloses providing air or water to the passage of the subject and/or object using the endoscopic device as needed during use (3196 and 3198, figure 35a || passage of liquids and/or gases to and from the treatment area [0148]; McWeeney).  
Regarding claim 15, McWeeney further discloses providing suction to the passage of the subject and/or object using the endoscopic device such that air and/or water or body fluids are removed as needed during use (3196 and 3198, figure 35a || passage of liquids and/or gases to and from the treatment area [0148]; McWeeney).  
Regarding claim 16, Giap further teaches providing a numbing agent to the subject's or object's cavity where the endoscopic device is to be inserted (patient is given local pain medication [0041], However sedation/anesthesia is not required [0023]; Giap).  
Regarding claim 17, McWeeney further discloses the endoscopic device comprises an imaging device comprising a camera (small diameter viewing device 
Regarding claim 18, McWeeney and Giap further disclose recording data from the one or more assessments of the subject and/or object into a database (134, figure 1; [0086] Giap || user can save images [0103]; McWeeney).  
Regarding claim 19, McWeeney further discloses positioning the endoscopic device within the subject and/or object using a tip deflection control device (see 3224, figure 33; McWeeney), the tip deflection control device comprising a lever (3280 and 3284, figure 33), wherein actuation of the lever controls the displacement of a distal end of the endoscope (up/down and right/left direction [0167]).  

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Giap (US 2015/0306340) and McWeeney (US 2012/0209073), in view of Singh (US 2009/0318798).
Regarding claim 31, Giap and McWeeney discloses all of the features in the current invention as shown above for claim 20. They are silent regarding extending the length of the endoscopic device between about 0.8 meters to about 1.3 meters.
Singh teaches a flexible catheter (12, figure 2) with a length that can vary to suit the application to which it is applied ([0048]). When used for nasogastric or jejunostomy applications, the length can be at least 100 cm or more ([0048]). 

Regarding claim 32, Giap and McWeeney further disclose performing a biopsy at a distal end of the endoscopic device (various treatment or diagnostic devices…biopsy forceps [0148]; McWeeney) and the subjects reporting a decrease in vomiting by at last 90% (see 112a rejection above | the method of Giap and McWeeney would result in the subject reporting no vomiting due the device being used in the same manner | the “virtual reality escape… relieve patients’…” [0036] Giap; vomiting is a side effect [0090]) when positioning the trans- nasal endoscope device in the esophagus of the subject without general anesthesia (reduction in pain perceived by the patient [0028]; Giap).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 29, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795